Name: Commission Regulation (EEC) No 2270/83 of 8 August 1983 fixing for the period 1983/84 certain coefficients applicable to cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 218/8 Official Journal of the European Communities 9 . 8 . 83 COMMISSION REGULATION (EEC) No 2270/83 of 8 August 1983 fixing for the period 1983/84 certain coefficients applicable to cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concer ­ ning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Article 3 ( 1 ) of Regulation (EEC) No 1 188/81 states that the quantity of cereals on which the refund shall be granted shall be that placed under control weighted by a coefficient, fixed annually for each Member State concerned, expressing the ratio for the spirituous beverage in question between the total quantity exported and the total quantity marketed ; whereas, further to information provided by Ireland concerning the period 1 January to 31 December 1982, the coefficients for the period 1 August 1983 to 31 July 1984 should now be fixed ; Whereas the second indent of Article 3 (2) of Regula ­ tion (EEC) No 1188/81 provides for adjustment of the coefficient where foreseeable trends for exports of spirituous beverages show a tendency to change signi ­ ficantly in one of the Member States concerned ; whereas such an assessment may be made by taking account of a reference period of sufficient length to eliminate insignificant short-term fluctuations ; whereas a period of six years prior to the year in ques ­ tion seems to comply with this criterion ; whereas, moreover, an annual difference of less than 1 % between the respective trends in exports and total quantities sold cannot show a tendency towards signi ­ ficant change ; Whereas the coefficients should be adapted accor ­ dingly, to take account of a tendency for Irish exports to increase ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 For the period 1 August 1983 to 31 July 1984, the coefficients referred to in Article 3 of Regulation (EEC) No 1188/81 and applicable to cereals used in Ireland for the manufacture of Irish whiskey shall be as shown in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 August 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . I1) OJ No L 164, 14. 6 . 1982, p. 1 . 3) OJ No L 121 , 5 . 5. 1981 , p. 3 . 9 . 8 . 83 Official Journal of the European Communities No L 218/9 . ANNEX Coefficients applicable in Ireland Period of application Coefficient applicable to barley used for the manufacture of Irish whiskey, Category B (') to cereals used for lTie manufacture of Irish whiskey, Category A 1 2 1 . 8 . 1983 to 31 . 7. 1984 0,230 0,479 (') Including barley processed into malt.